J-A20024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 GREGORY M. COTICCHIA                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MALCOVERY SECURITY, LLC                 :
                                         :
                    Appellant            :   No. 143 WDA 2021

              Appeal from the Order Entered January 15, 2021
     In the Court of Common Pleas of Allegheny County Civil Division at
                           No(s): GD 14-017729

 GREGORY M. COTICCHIA                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MALCOVERY SECURITY, LLC                 :
                                         :
                    Appellant            :   No. 144 WDA 2021

              Appeal from the Order Entered January 15, 2021
     In the Court of Common Pleas of Allegheny County Civil Division at
                          No(s): GD-15-000402


BEFORE: PANELLA, P.J., BENDER, P.J.E., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED: DECEMBER 8, 2021

      Appellant, Malcovery Security, LLC (“Malcovery”), appeals from the trial

court’s January 15, 2021 order, denying its motion for partial summary

judgment. After careful review, we reverse and remand.

      The trial court summarized the factual and procedural background of

this case as follows:
J-A20024-21


     In the fall of 2012, Malcovery … hired [Appellee,] Gregory M.
     [Coticchia,] … to serve as [Malcovery’s] Chief Executive Officer
     (“CEO”).1 As part of [Mr. Coticchia’s] employment, [Mr. Coticchia]
     executed an Amended and Restated Limited Liability Company
     Agreement (the “LLC Agreement”) and two separate Service
     Provider Unit Issuance Agreements (the “SPU Agreements”). The
     LLC Agreement governs many of the rights, duties, and
     obligations of [Malcovery’s] members, officers, and Board of
     Managers. The SPU Agreements, on the other hand, specifically
     provided [Mr. Coticchia] with 3,200,000 common member units in
     [Malcovery’s] company. Pursuant to a vesting schedule set forth
     in the SPU Agreements, the common member units vested
     over[]time as [Mr. Coticchia] hit certain temporal milestones with
     [Malcovery]. In the event that [Mr. Coticchia’s] employment with
     [Malcovery] came to an end, the SPU Agreements also provided
     [Malcovery] with a limited repurchase option to acquire [Mr.
     Coticchia’s] [u]nits (the “Repurchase Option”).
        1 Malcovery … is a Delaware [l]imited [l]iability company
        with a registered office and principal place of business at
        2400 Oxford Drive, Suite 302, Bethel Park, PA 15102.

     On August 11, 2014, [Malcovery] terminated [Mr. Coticchia] as
     CEO. At this time, it is undisputed that [Mr. Coticchia] vested a
     total of 2,693,334 common membership units (“[Mr. Coticchia’s]
     Units”). Thereafter, on October 8, 2014, [Malcovery] sent [Mr.
     Coticchia] a letter noticing [Malcovery’s] intent to exercise its
     Repurchase Option under the SPU Agreements. As [Malcovery]
     and [Mr. Coticchia] did not reach an agreement as to the value [of
     Mr. Coticchia’s] Units, [Malcovery] further notified [Mr. Coticchia]
     that [Malcovery] would, in accordance with the SPU Agreements,
     utilize a third-party appraiser. On January 26, 2015, [Malcovery]
     sent [Mr. Coticchia] the third-party appraisal and a check for
     $57,333.34, attempting to close in full on the Repurchase Option.
     [Mr. Coticchia] did not cash the check.

     On October 1, 2014, [Mr. Coticchia] commenced a shareholder
     action in the Court of Common Pleas of Allegheny County at GD
     15-000402. On March 11, 2015, [Mr. Coticchia] filed an Amended
     Complaint. Then, on April 23, 2015, [Mr. Coticchia] filed a Second
     Amended Complaint.2 On May 14, 2015, [Malcovery] filed a
     [p]etition to [c]ompel arbitration. In its [p]etition, [Malcovery]
     contended that, because the claims in [Mr. Coticchia’s] Second
     Amended Complaint are based upon the LLC Agreement, [Mr.
     Coticchia’s] Second Amended Complaint must be compelled to

                                    -2-
J-A20024-21


        arbitration in its entirety pursuant to the LLC Agreement’s
        arbitration provision.[1] On July 6, 2015, this [c]ourt issued an
        order partially granting [Malcovery’s] [p]etition to [c]ompel
        [a]rbitration. Specifically[,] this [c]ourt’s July 6, 2015 order
        provided as follows:

           The [LLC] Agreement of Malcovery … contains a valid
           arbitration clause, and accordingly[,] the [p]etition to
           [c]ompel [a]rbitration is GRANTED in part. Insofar as [Mr.
           Coticchia] relies upon the LLC [A]greement to explain or
           define responsibilities, rights, or obligations of any parties
           to this action or to the agreement, the Second Amended
           Complaint is DISMISSED, and the claims therein must be
           arbitrated in conformance with that agreement. To the
           extent that [Mr. Coticchia] bases his claims on the [SPU]
           Agreement or anything outside the LLC Agreement, those
           claims are not dismissed.[2]
              2  The Second Amended Complaint is the final
              operative complaint and raised claims for breach of
              fiduciary duty, conversion, breach of contract, and
              accounting. Additionally, on January 22, 2016, [Mr.
              Coticchia’s] shareholder action at Case No.[] GD 15-
              000402 was consolidated with an employment action
____________________________________________


1   The LLC Agreement’s arbitration provision provides that:
        (a) All controversies, claims, issues and other disputes among one
        or more Members and the Company or the Board of Managers in
        connection with this LLC Agreement or otherwise in connection
        with the Company (collectively, “Disputes”) shall be settled
        exclusively by arbitration governed by applicable rules of the
        American Arbitration Association (“AAA”).         Unless otherwise
        agreed by the parties to such Dispute, the arbitration shall be
        administered by the AAA. Such arbitration proceedings shall be
        held in Birmingham, Alabama[,] and shall be heard by three (3)
        arbitrators to be designated by AAA. Any dispute as to whether a
        Dispute is subject to arbitration shall be resolved by
        arbitration…[.]

Malcovery’s Brief at 10 (citation omitted).

2   We refer to this order herein as the “2015 arbitration order.”



                                           -3-
J-A20024-21


              at Case No. 14-017729. However, the [e]mployment
              action is not pertinent to the relief requested in the
              instant appeal.

       After the close of discovery, both [Mr. Coticchia] and [Malcovery]
       filed [m]otions for [p]artial [s]ummary [j]udgment regarding [Mr.
       Coticchia’s] remaining claims for breach of contract and/or
       conversion in relation to the SPU Agreements.3[, 3] On January 15,
       2021, after hearing oral argument on the parties’ motions, and
       after due consideration of all papers relevant to the same, this
       [c]ourt determined that genuine issues of material fact remain in
       dispute with regard to [Mr. Coticchia’s] remaining claims. This
       [c]ourt also determined that [Mr. Coticchia’s] remaining claims for
       breach of contract and/or conversion were based upon the SPU
       Agreements as opposed to the LLC Agreement, and, as such, were
       not subject to arbitration. Accordingly, this [c]ourt denied both
       parties’ motions. [Malcovery] appealed.[4]

____________________________________________


3Mr. Coticchia withdrew his accounting claim without prejudice, and the trial
court dismissed his breach of fiduciary duty claim on preliminary objections.
See Order, 7/7/15, at 1 (unnumbered); Malcovery’s Brief at 7; Mr. Coticchia’s
Brief at 11 n.1.

4Malcovery explained that the trial court’s January 15, 2021 order denying its
motion for partial summary judgment was
       filed only on trial court docket GD 15-000402[, i.e., the
       shareholder action’s docket], which is on appeal at 144 WDA
       2021. Further, Malcovery’s motion for partial summary judgment,
       which the [o]rder denied, was also filed only on trial court docket
       GD 15-000402 and only sought relief with respect to claims
       asserted in case GD 15-000402. However, before it entered the
       [o]rder, the trial court consolidated case GD 15-000402 with
       another case previously filed by [Mr.] Coticchia[, specifically, the
       employment action], which is pending at trial court docket GD 14-
       017729 and is on appeal at 143 WDA 2021.

       Although the [o]rder was only filed at trial court docket GD 15-
       000402, the [o]rder’s caption identified both consolidated case
       numbers. Accordingly, Malcovery filed notices of appeal from the
       [o]rder on both of the consolidated trial court dockets out of an
       abundance of caution. See Commonwealth v. Walker, 185



                                           -4-
J-A20024-21


          3 In addition to requesting th[at Mr. Coticchia’s] claims be
          dismissed,    [Malcovery’s]    [m]otion    for   [s]ummary
          [j]udgment also again requested that [Mr. Coticchia] be
          compelled to take his remaining claims to arbitration
          pursuant to the parties’ LLC Agreement. [Mr. Coticchia’s]
          claims for conversion and breach of contract in relation to
          the SPU Agreements at Case No.[] GD 15-000402 are the
          only claims at issue in both parties’ [m]otions for [p]artial
          [s]ummary [j]udgment.

Trial Court Opinion (“TCO”), 4/6/21, at 1-3 (unnumbered).

       After Malcovery appealed, the trial court ordered it to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.          Malcovery

timely complied.

       Presently, Malcovery raises the following two issues for our review:
       1. Is the trial court’s order denying Malcovery’s [m]otion for
       [p]artial [s]ummary [j]udgment immediately appealable where
       (1) the motion was, in substance, a request to compel arbitration,
       and (2) Malcovery properly raised the issue of arbitrability at the
       summary judgment stage after previously filing a petition to
       compel arbitration that the trial court granted in part?

       2. Is [Mr.] Coticchia’s conversion claim subject to arbitration
       where (1) the parties agreed that the issue of arbitrability was for
       an arbitrator to decide, and (2) to the extent the issue of
       arbitrability is for a court to decide, the conversion claim arises
       from and relates to the parties’ LLC Agreement and therefore falls

____________________________________________


       A.3d 969, 971 (Pa. 2018) (“[W]here a single order resolves issues
       arising on more than one docket, separate notices of appeal must
       be filed for each case.”). Although Malcovery is not appealing any
       order entered on trial court docket GD 14-017729, it does
       anticipate referring to the pleadings in that case for background
       in its appeal of the [o]rder.

Application to Consolidate Appeals, 4/21/21, at 1-3 (most internal citations
omitted). Therefore, Malcovery requested that the appeals be consolidated,
and we granted that request on April 27, 2021.


                                           -5-
J-A20024-21


       within   that      agreement’s          indisputably   broad    arbitration
       provision[?]

Malcovery’s Brief at 3-4.

       We must begin our review by assessing the propriety of Malcovery’s

appeal from the trial court’s January 15, 2021 order denying its motion for

partial summary judgment, which Malcovery itself raises in its first issue. It

is well-established that “an order denying summary judgment is ordinarily a

non-appealable       interlocutory     order.”         McDonald       v.   Whitewater

Challengers, Inc., 116 A.3d 99, 104 (Pa. Super. 2015) (citation omitted).

Nevertheless, Malcovery argues that the trial court’s January 15, 2021 order

is immediately appealable pursuant to Pennsylvania Rule of Appellate

Procedure 311(a)(8) because “Malcovery’s motion for summary judgment

was, in substance, a request to compel arbitration of [Mr.] Coticchia’s

conversion claim.” Malcovery’s Brief at 14; see also id. at 1.5 Rule 311(a)(8)

provides that an appeal may be taken as of right from “[a]n order that is made

final or appealable by statute or general rule, even though the order does not


____________________________________________


5 Malcovery does not seek to have Mr. Coticchia’s breach of contract claim
arbitrated. See Malcovery’s Brief at 15 (“But even if [Mr.] Coticchia’s breach
of contract claim (which is not at issue in this appeal) arises from the SPU
Agreements, his conversion claim — which is the claim that Malcovery sought
to have arbitrated — does not. That is because, unlike [Mr.] Coticchia’s breach
of contract claim, his conversion claim depends on the rights and privileges
that are granted to him only in the LLC Agreement.”); id. at 11 (explaining
that Mr. Coticchia’s “breach of contract claim alleges that Malcovery breached
a provision in each of the SPU Agreements (the ‘Repurchase Option’) giving
Malcovery an option to repurchase [Mr.] Coticchia’s unit shares upon the
termination of his employment and specifying the procedures to do so”)
(citation omitted); see also id. at 12, 17-18.

                                           -6-
J-A20024-21



dispose of all claims and of all parties.” Pa.R.A.P. 311(a)(8); see also 42

Pa.C.S. § 7320(a)(1) (stating an appeal may be taken from a court order

denying an application to compel arbitration); Porter v. Toll Bros., Inc., 217

A.3d 337, 344 n.1 (Pa. Super. 2019) (“A party may appeal from an order

denying a petition to compel arbitration.”) (citation omitted).        Malcovery

points out that, in its motion for partial summary judgment, it expressly

requested that the trial court compel arbitration of Mr. Coticchia’s conversion

claim.    It therefore insists that its summary judgment motion should be

characterized as a motion to compel arbitration even though it was filed at the

summary judgment stage.           Malcovery’s Brief at 17-18 (citations omitted).

Furthermore, Malcovery contends that it properly asserted its request for

arbitration at the summary judgment stage because the trial court’s 2015

arbitration order ruled that Mr. Coticchia’s claims were subject to arbitration

to the extent they relied on the LLC Agreement, but it left unresolved whether

his claims actually relied on that agreement. See id. at 19-20.6 Malcovery
____________________________________________


6   In more detail, Malcovery sets forth that:
        Because the … 2015 [arbitration o]rder left unresolved which of
        [Mr.] Coticchia’s claims were subject to arbitration, Malcovery
        promptly filed a motion for clarification. The trial court never
        decided that motion. In addition, [Mr.] Coticchia represented that
        his remaining claims did not depend on the LLC Agreement.

        Therefore, Malcovery was not aggrieved by the trial court’s … 2015
        [arbitration] order.   The order made clear that claims that
        depended on the LLC Agreement were subject to arbitration, and
        [Mr.] Coticchia’s response to Malcovery’s motion for clarification
        represented that he was asserting no such claims. Malcovery had



                                           -7-
J-A20024-21



explains that, “[w]hen continued discovery established that [Mr.] Coticchia’s

claims did, in fact, depend on the LLC Agreement, Malcovery properly raised

the [arbitration] issue again at the summary judgment stage.” Id. at 20.

       Mr. Coticchia disputes Malcovery’s position on appealability. First, he

contends that “Malcovery is improperly appealing a motion for partial

summary judgment[,]” noting that “[t]he denial of a motion for summary

judgment is an interlocutory order.” Mr. Coticchia’s Brief at 28 (emphasis,

unnecessary capitalization, and citation omitted).         He says that, in its

summary judgment motion, “Malcovery argued to the [t]rial [c]ourt that [Mr.]

Coticchia’s conversion count was: (i) either in fact relying on the LLC

Agreement; and/or (ii) otherwise must be dismissed because it cannot

proceed without relying on the LLC Agreement. Neither of these requests are

a request to compel arbitration, nor are they supported by the record.” Id.

at 22; see also id. at 28-32. Further, he observes that Malcovery’s summary

judgment motion was not captioned as a motion to compel arbitration and

“neither its wherefore clause, proposed order of court or the [t]rial [c]ourt’s

actual [summary judgment o]rder addresses arbitration.” Id. at 31 (emphasis

in original; citation omitted). Therefore, he concludes that Malcovery’s appeal

is improper.

____________________________________________


       no reason to appeal the … 2015 [arbitration] order, and it had no
       choice but to proceed with discovery.

Malcovery’s Brief at 19-20 (internal citations omitted).


                                           -8-
J-A20024-21



      Second, to the extent the trial court’s January 15, 2021 order is

appealable, Mr. Coticchia insists that “Malcovery failed to preserve its request

to compel arbitration when it failed to appeal the determinations made in the

2015 [a]rbitration [o]rder within thirty (30) days.”       Id. at 25 (citations

omitted); see also id. at 27. In support, he cites to Pennsylvania Rule of

Appellate Procedure 311(g)(1)(iv), which provides that “[f]ailure to file an

appeal from an interlocutory order refusing to compel arbitration, appealable

under 42 Pa.C.S. § 7320(a)(1) and subparagraph (a)(8) of this rule, shall

constitute a waiver of all objections to such an order.”               Pa.R.A.P.

311(g)(1)(iv); see also Mr. Coticchia’s Brief at 25. Mr. Coticchia claims that

the trial court’s 2015 arbitration order “found that as long as [Mr.] Coticchia

based his claims on common law or the SPU Agreements, his claims were not

subject to arbitration. Malcovery did not appeal the determinations made in

the 2015 [a]rbitration [o]rder, waiving any challenges thereto.”             Mr.

Coticchia’s Brief at 27 (citations omitted). Thus, Mr. Coticchia says that “[t]he

only issue which could remain[] was whether or not [Mr.] Coticchia actually

relied on the LLC Agreement in advancing his claims, which would result in

dismissal under the 2015 [a]rbitration [o]rder. All other challenges related to

arbitration were not preserved, and waived, by Malcovery’s failure to appeal

the 2015 [a]rbitration [o]rder.” Id. at 20.

      In reply, Malcovery reiterates that it “did not appeal the trial court’s …

2015 [arbitration] order, which granted in part Malcovery’s petition to compel

arbitration, because Malcovery was not aggrieved by that order.         The trial

                                      -9-
J-A20024-21



court’s … 2015 [arbitration] order did not resolve whether [Mr.] Coticchia’s

claims actually depended on the LLC Agreement, but it held that if they did,

those claims must be arbitrated.” Malcovery’s Reply Brief at 1. Accordingly,

in the 2015 arbitration order, Malcovery says that “the trial court took a ‘wait

and see’ approach, suggesting that it viewed [Mr.] Coticchia’s claims as

potentially falling within the scope of the LLC Agreement’s arbitration

provision, depending upon how [he] framed his claims following discovery.”

Id. at 4. Malcovery restates that, “[u]ntil discovery made clear that [Mr.]

Coticchia was relying (and had to rely) on the LLC Agreement to support his

conversion claim, the trial court’s inconclusive ruling on Malcovery’s petition

to compel arbitration did not aggrieve Malcovery.” Id. at 5.

         Upon review of this unusual procedural question, we initially agree with

Malcovery that — although an order denying summary judgment is ordinarily

a non-appealable interlocutory order, see McDonald, supra — its summary

judgment motion clearly requested that the trial court compel arbitration of

Mr. Coticchia’s conversion claim because that claim relies upon the LLC

Agreement to explain or define the responsibilities, rights, or obligations of

the parties to the action.       See Malcovery’s Motion for Partial Summary

Judgment, 10/2/17, at ¶ 10 (“[B]ecause [Mr. Coticchia’s] conversion claim

relies    upon   Malcovery’s   LLC   Agreement     to   explain   or   define   the

responsibilities, rights, or obligations of the parties to this action, the claim

should be dismissed and arbitrated in accordance with the terms of the LLC

Agreement.”) (citation omitted); see also id. at ¶ 27 (“Because [Mr.

                                       - 10 -
J-A20024-21



Coticchia’s] allegations supporting his conversion claim require that he rely on

the LLC Agreement to explain or define the responsibilities, rights, or

obligations of himself and Malcovery, the [c]ourt’s … 2015 [arbitration o]rder

requires that the action be dismissed and arbitrated in conformance with the

LLC Agreement.”); see generally id. at ¶¶ 19-27.7          In the trial court’s

January 15, 2021 order, it denied that request, effectively declining to compel

arbitration. Consequently, we conclude that the January 15, 2021 order is

appealable pursuant to Rule 311(a)(8).

       However, though the January 15, 2021 order is appealable, our review

of it is not unlimited. We concur with Mr. Coticchia that Malcovery has waived

many of its arguments pertaining to arbitration based on its failure to timely

appeal the trial court’s 2015 arbitration order.       For instance, because

Malcovery did not appeal the trial court’s 2015 arbitration order, we deem

waived its arguments that the question of arbitrability was reserved for an

arbitrator, see, e.g., Malcovery’s Brief at 22-23 (arguing that “[t]he LLC

Agreement expressly provides that ‘[a]ny dispute as to whether a Dispute is

____________________________________________


7 While Mr. Coticchia complains, among other things, that the caption of
Malcovery’s motion and its wherefore clause did not explicitly mention
arbitration, we agree with Malcovery that to focus on such stylistic details
would elevate form over substance. Malcovery’s Reply Brief at 9 (“Mr.
Coticchia essentially argues that Malcovery’s motion for summary judgment
did not qualify as a request for arbitration — even though it clearly requested
arbitration, and even though both he and the trial court understood that it
requested arbitration — because it was styled as a motion for summary
judgment. But it would put form over substance to hold that the trial court’s
order is not appealable just because Malcovery’s motion was styled as a
motion for summary judgment rather than a motion to compel arbitration.”).

                                          - 11 -
J-A20024-21



subject to arbitration shall be resolved by arbitration’”) (citation omitted), and

that the SPU Agreements and LLC Agreement should be read together. Id. at

43-44 (“[T]he SPU Agreements expressly required [Mr.] Coticchia to execute

the LLC Agreement, which he did. In addition, the arbitration clause in the

LLC Agreement applies not only to disputes arising under the LLC Agreement

specifically, but also to any dispute ‘otherwise in connection with the

Company.’ It is therefore clear that the parties intended the arbitration clause

to apply not only to disputes specifically arising from the LLC Agreement, but

any disputes involving Malcovery — which would also include disputes arising

from the SPU Agreements.”) (citations omitted). Malcovery advanced these

same challenges in 2015, at which time the trial court determined that it could

decide arbitrability and that Mr. Coticchia’s claims were not subject to

arbitration to the extent he based his claims on the SPU Agreement or

anything outside the LLC Agreement.8 Malcovery’s failure to appeal from the

trial court’s 2015 arbitration order has waived those issues for our review.
____________________________________________


8 See Malcovery’s Petition to Compel, 5/14/15, ¶ 4 (explaining that the LLC
Agreement’s arbitration provision provides that “[a]ll controversies, claims,
issues, and other disputes among one or more Members and the Company or
the Board of Managers in connection with this LLC Agreement or other in
connection with the Company (collectively, ‘Disputes’) shall be settled
exclusively by arbitration….”) (emphasis and citation omitted); id. at ¶ 6 (“The
LLC Agreement is incorporated by reference into the [SPU Agreements]…. The
LLC Agreement works in conjunction with the SPU Agreements.”); id. at ¶ 7
(“[Mr. Coticchia] also agreed to arbitrate the issue of arbitrability. The LLC
Agreement expressly states that ‘[a]ny dispute as to whether a Dispute is
subject to arbitration shall be resolved by arbitration.’”) (citation omitted).




                                          - 12 -
J-A20024-21



See Pa.R.A.P. 311(g)(1)(iv).9 Therefore, the only issue we will consider is

whether Mr. Coticchia’s conversion claim relies upon the LLC Agreement to

explain or define the responsibilities, rights, or obligations of any parties, in

which case dismissal would result under the 2015 arbitration order.

       “We review a trial court’s denial of a motion to compel arbitration for an

abuse of discretion and to determine whether the trial court’s findings are

supported by substantial evidence.” Smay v. E.R. Stuebner, Inc., 864 A.2d

1266, 1270 (Pa. Super. 2004) (citation omitted). “In doing so, we employ a

two-part test to determine whether the trial court should have compelled

arbitration. The first determination is whether a valid agreement to arbitrate

exists. The second determination is whether the dispute is within the scope

of the agreement.” Id. (citations omitted).

       Here, in determining that Mr. Coticchia’s conversion claim is based on

the SPU Agreements and therefore not subject to arbitration, the trial court

explained, in relevant part, that:
       As a matter of public policy, the state of Delaware favors
       arbitration.4 However, “the policy favoring arbitration does not
       cast aside basic contract principles,” including the general
       principle that parties to a contract are not obligated to do anything
       they did not agree to do. The Supreme Court of Delaware clarified
       that “arbitration is a matter of contract and a party cannot be


____________________________________________


9 Malcovery does not argue that Rule 311(g)(1)(iv) does not apply. Instead,
it simply argues that it was not aggrieved by the trial court’s 2015 arbitration
order and, therefore, had no need to file an appeal from it. See Malcovery’s
Brief at 20; Malcovery’s Reply Brief at 1, 3-6.



                                          - 13 -
J-A20024-21


       required to submit to arbitration any dispute which he has not
       agreed so to submit.”
          4This [c]ourt cites the law of the state of Delaware because
          paragraph 6 of both the SPU Agreement[s] provides that
          “[t]his agreement shall be governed by and construed in
          accordance with the laws of the State of Delaware, without
          regard to any choice of law rules that may direct the
          application of the laws of another jurisdiction.”[10]

       In this instant case, the crux of the parties’ dispute (with regard
       to [Mr. Coticchia’s] claims for conversion and breach of contract
       at Case No.[] GD 15-000402) is whether [Malcovery] exercised its
       Repurchase Option in a timely manner. Indeed, it is the SPU
       Agreements, and not the LLC Agreement, which define the
       processes by which [Malcovery] is able to exercise the Repurchase
       Option. Specifically, the SPU Agreements provide as follows:

          (a) In the event that the Service Provider’s employment
          with the Company shall be terminated by the Company (for
          any reason whatsoever or no reason or due to the death or
          disability of the Service Provider), or the Service Provider
          shall resign from his employment with the Company (for any
          reason whatsoever or no reason), at any time, then the
          Company shall have an option, but not an obligation, to
          purchase (exercisable at any time within one hundred
          twenty (120) days after the date o[f] termination or
          resignation), and the Service Provider or his heirs, estate,
          executor(s), administrator(s) or personal representative(s),
          if applicable, shall be obligated to sell to the Company, all
          or any portion of the Non-Forfeitable Units held by the
          Service Provider immediately prior to such termination or
          resignation, as applicable, for a purchase price equal to (i)
          unless the cessation of employment results from a
          termination for Cause, the Fair Market Value of such Service
          Provider Units, or (ii) if the cessation of employment results
          from a termination for cause, twenty-five percent (25%) of
          the Fair Market Value of such Service Provider Units. For
          the purposes of the Agreement, “Fair Market Value” shall
          mean: (A) the fair market value agreed upon by the Service
          Provider or his or her applicable heirs, executors, or
____________________________________________


10The LLC Agreement is also to be interpreted according to Delaware law.
See Malcovery’s Brief at 22 (citations omitted).

                                          - 14 -
J-A20024-21


       personal representatives, on the one hand, and the Board
       on the other hand; or (B) if such parties fail to agree as to
       such fair market value within thirty (30) days following the
       Company’s exercise of its repurchase right, the fair market
       value shall be determined in accordance with Section 3(b)
       hereof.

       (b) If the parties fail to agree upon the Fair Market Value of
       the applicable Service Provider Units in accordance with
       Section 3(a)(A) hereof, then such Fair Market Value shall be
       determined by an appraiser selected by the Board, provided
       that: (i) the appraiser must have no less than ten (10) years
       of experience in determining the valuation of businesses
       similar to that being conducted by the Company; and (ii)
       the appraiser must not then be providing services to the
       Company or any of its other members or managers or have
       provided services to the Company or any of its other
       members or managers during the prior two (2) years. The
       appraiser shall make its determination as promptly as
       practicable, and such determination shall be final and
       binding on the Service Provider or his or her applicable heirs,
       executors, personal representatives, on the one hand, and
       the Company, on the other hand. The Service Provider or
       his or her applicable heirs, executors, or personal
       representative shall be responsible for paying the other one-
       half (1/2) of the fess expenses [sic] of the appraiser. For
       purposes of this Section 3(b), the Fair Market Value of the
       applicable Service Provider Units shall be based upon all
       considerations that the appraisers determine to be relevant,
       which shall specifically and primarily include the Capital
       Account balance allocable to the Service Provider’s Service
       Provider Units (assuming, if the redemption does not cause
       the same to occur, that there has been an adjustment to
       Gross Asset Value in the manner contemplated by the
       definition of “Gross Asset Value” in the LLC Agreement
       immediately prior to the cessation of employment).

       (c) The aggregate purchase price payable pursuant to th[is]
       Section 3 for any Service Provider Units shall be paid in the
       following manner: (i) first, there shall be credited against
       such purchase price the amount of any indebtedness due
       and payable to the Company by the Service Provider; and
       (ii) second, the balance of the purchase price shall be
       payable at a closing which shall occur within thirty (30) days
       following the exercise of the Company’s option to purchase,

                                   - 15 -
J-A20024-21


        provided, however, upon the election of the Company, the
        balance of the purchase price due by the Company shall be
        payable in four (4) equal semi-annual installments, with
        interest at the then prime rate quoted in the Wall Street
        Journal, the first installment of which shall be due within
        thirty (30) days following the exercise of the Company’s
        option to purchase with each subsequent installment due on
        the annual or semi-annual, as the case may be, anniversary
        of the first installment.

     In regards to the above section of the SPU Agreements, [Mr.
     Coticchia] claims that, pursuant to paragraph 3(c) of the SPU
     Agreement, [Malcovery] had thirty (30) days following the
     exercise of [Malcovery’s] option to either: (1) pay [Mr. Coticchia]
     the balance of the purchase price for [Mr. Coticchia’s] Units in full;
     or (2) pay [Mr. Coticchia] the first of four (4) semi-annual
     installments, with interest at the current prime rate quoted in the
     Wall Street Journal.      [Mr. Coticchia] asserts that, because
     [Malcovery] exercised its Repurchase Option on October 8, 2014,
     but did not attempt to close with [Mr. Coticchia] until January 26,
     2015, [Malcovery] failed to comply with the requirements of
     paragraph 3(c).5 In contrast, [Malcovery] argues that paragraph
     3(c) is not applicable because the parties could not come to an
     agreement as to the Fair Market Value of [Mr. Coticchia’s] Units,
     and, therefore, in accordance with paragraph 3(b), the parties had
     to engage a third-party appraiser selected by [Malcovery’s] Board.
     According to [Malcovery], when the parties are operating under
     paragraph 3(b) of the SPU Agreement, the only time requirement
     is that “[t]he appraiser shall make its determination as promptly
     as practicable.”
        5 [Mr. Coticchia] contends that, because [Malcovery] failed
        to properly repurchase [Mr. Coticchia’s] Units pursuant to
        the SPU Agreement[s], [Mr. Coticchia] still owns [his] Units.
        [Malcovery’s] actions in depriving [Mr. Coticchia] of his
        rights as a shareholder constitute either conversion and/or
        breach of contract.

     As to the means by which the parties agreed to resolve disputes,
     including the dispute described above, the SPU Agreements
     merely contain a provision stating that the parties agree to utilize
     Delaware law. Unlike the LLC Agreement, the SPU Agreements
     do not contain an arbitration provision. The SPU Agreements do,
     however, contain integration clauses….


                                    - 16 -
J-A20024-21


      Again, [Malcovery] argues that this [c]ourt should ignore the
      integration clauses present in the SPU Agreements and enforce
      the arbitration provision in the LLC Agreement, because,
      according to [Malcovery], [Mr. Coticchia’s] claims for conversion
      and/or breach of contract under the SPU Agreement implicate [Mr.
      Coticchia’s] rights as a shareholder and whether [Malcovery]
      properly terminated [Mr. Coticchia] for cause, both of which are
      defined and governed by the LLC Agreement. [Malcovery] further
      contends that, because this [c]ourt must analyze both of these
      issues in order to determine whether [Malcovery] complied with
      the terms of paragraph 3 of the SPU Agreement in exercising
      [Malcovery’s] Repurchase Option, any dispute regarding
      paragraph 3 of the SPU Agreement must be resolved in
      accordance with [the] terms of the LLC Agreement. This is simply
      not the case. Indeed, the specific issue of whether [Malcovery]
      timely exercised its Repurchase Option is not dependent on
      whether [Mr. Coticchia] was properly terminated for cause, or to
      the extent to which [Malcovery] deprived [Mr. Coticchia] of any
      rights as a shareholder. Rather, in order to determine whether
      [Malcovery] timely exercised its Repurchase Option, this [c]ourt
      need only resolve the genuine issues of material fact that remain
      regarding the interpretation of the time requirements in
      paragraph 3 of the SPU Agreements. Thus, this [c]ourt is not
      persuaded that the issue of whether [Malcovery] exercised its
      Repurchase Option in a timely manner pursuant to the SPU
      Agreement is subject to the LLC Agreement’s arbitration provision.

TCO at 4-8 (internal citations and some footnotes omitted; emphasis in

original).

      Malcovery complains that the trial court’s “refusal to compel arbitration

was based on an incorrect conclusion that [Mr.] Coticchia’s claims arise only

from the SPU Agreements and not the LLC Agreement.” Malcovery’s Brief at

32. It says that the trial court “summarized [Mr.] Coticchia’s claim as alleging

that Malcovery failed to pay [Mr.] Coticchia for his unit shares and that

Malcovery failed to timely exercise the Repurchase Option. However, the trial

court overlooks that the basis for [Mr.] Coticchia’s conversion claim was not


                                     - 17 -
J-A20024-21



that Malcovery failed to pay him for his service provider units.” Id. (citation

omitted). Instead, Malcovery insists that Mr. Coticchia’s “conversion claim is

based on Malcovery’s alleged deprivation of [Mr.] Coticchia’s rights and

privileges of ownership of those unit shares — rights and privileges that are

defined only in the LLC Agreement and not the SPU Agreements.” Id. at 32-

33. Thus, because Mr. Coticchia’s conversion claim is based on the alleged

violation of his rights as a unit holder and because those rights are defined in

the LLC Agreement, Malcovery contends that Mr. Coticchia’s conversion claim

should be arbitrated pursuant to the LLC Agreement’s arbitration provision.

      We recognize that, in Delaware, “a claim of conversion requires that, at

the time of the alleged conversion: (a) [the] plaintiff held a property interest

in the stock; (b) [the] plaintiff had a right to possession of the stock; and (c)

the defendant converted [the] plaintiff’s stock.”        Arnold v. Society of

Savings Bancorp, Inc., 678 A.2d 533, 536 (Del. 1996) (citation omitted).

“Conversion is an ‘act of dominion wrongfully exerted over the property of

another, in denial of his right, or inconsistent with it.’” Id. (citation omitted).

“A stockholder’s shares are converted by ‘any act of control or dominion …

without the [stockholder’s] authority or consent, and in disregard, violation,

or denial of his rights as a stockholder of the company.’”          Id. (citations

omitted; brackets in original).

      Here, in Mr. Coticchia’s second amended complaint, he made the

following allegations in support of his conversion claim:




                                      - 18 -
J-A20024-21


      56. [Malcovery] ha[s] wrongfully exerted dominion over [Mr.]
      Coticchia’s units, converted them without paying fair market value
      for shares, and denied [Mr.] Coticchia all rights consistent with
      having an ownership interest in such units.

      57. [Malcovery] ha[s] exercised [its] dominion and control of [Mr.]
      Coticchia’s units, converted them and deprived [Mr.] Coticchia the
      benefit of such units, by, upon information and belief, including
      but not limiting to, failing to recognize the rights consistent with
      [Mr.] Coticchia’s ownership in the same by failing to permit [Mr.]
      Coticchia to attend meetings of the equity owners of Malcovery,
      failing to provide [Mr.] Coticchia with Malcovery’s financial
      information and/or failing to permit [Mr.] Coticchia to inspect
      Malcovery’s books and records, taking the position that [Mr.]
      Coticchia no longer has any member units in Malcovery, failing to
      recognize [Mr.] Coticchia’s ownership rights in Malcovery by
      timely providing him the required tax documentation and/or
      otherwise communicating with [Mr.] Coticchia regarding the
      timing of the release of tax information reflecting his unit
      ownership, failing to disclose material information that would have
      been required to [have] been provided to [Mr.] Coticchia had they
      recognized [Mr.] Coticchia as an owner of membership units, and
      marketing to third-parties that [Mr.] Coticchia no longer is a
      member in Malcovery.

      58. As a direct and proximate cause of the actions of [Malcovery],
      [Mr.] Coticchia has been damaged in the amount of the full market
      value of his units.

Second Amended Complaint, 4/23/15, at ¶¶ 56-58.

      Further, in addition to the allegations in Mr. Coticchia’s complaint,

Malcovery says that “discovery made clear that [Mr.] Coticchia’s conversion

claim is predicated on his alleged deprivation of his rights as a unit holder —

not some failure by Malcovery to properly purchase his shares under the SPU

Agreements.” Malcovery’s Brief at 35. It details that:
      At his deposition, [Mr.] Coticchia testified that he was “a unit
      holder in Malcovery up until August 11, 2014” — i.e., the date of
      his termination — but ceased being so after that time. However,
      his testimony revealed that his conversion claim is based on a
      deprivation of his rights as a unit holder. He explained that after

                                     - 19 -
J-A20024-21


       August 11, 2014, his “rights as a shareholder were taken away,”
       and his “units were converted without compensation.” He further
       stated:

          My rights, I was treated … differently than other —
          intentionally than other member shareholders. I was not
          given the same rights and privileges and access to financial
          information, to general information about the company or
          voting rights, and essentially, stripped of all rights and
          converted units — converted my units without any
          compensation.

       In other words, discovery confirmed that the basis of [Mr.]
       Coticchia’s conversion claim was that he was “stripped … of [his]
       rights as a unit holder” and that he “was not given the same rights
       and privileges” that he believed he was entitled to.

Malcovery’s Brief at 35-36 (internal citations omitted).

       According to Malcovery, “[t]he rights that [Mr.] Coticchia claims to have

been deprived of exist only because of the LLC Agreement.”           Id. at 37.

Malcovery advances that, Delaware’s Limited Liability Company Act, 6 Del. C.

§ 18-101 et seq., “provides members of an LLC ‘broad discretion in drafting’

an LLC agreement, while ‘furnish[ing] default provisions when the members’

agreement is silent.[’]” Id. (quoting Elf Atochem N. Am., Inc. v. Jaffari,

727 A.2d 286, 291 (Del. 1999)). It states that, in the case sub judice, the

LLC Agreement provides members of Malcovery with certain rights and

obligations, and outlines how members, inter alia, are able to inspect records,

receive financial information, and participate in meetings. See id. at 38, 39.11
____________________________________________


11It also observes that Mr. Coticchia “acknowledged during his deposition that
any rights he had as a member of Malcovery did not arise from the SPU
Agreements.” Malcovery’s Brief at 42 (citation omitted). In particular,
Malcovery argues that Mr. Coticchia testified that the SPU Agreements did not:



                                          - 20 -
J-A20024-21



Moreover, Malcovery points out that — even to the extent that Mr. Coticchia

claims he was deprived of rights under Delaware law in addition to rights

specifically defined under the LLC Agreement — those rights are still in

connection with the LLC Agreement and fall within the arbitration clause. See

id. at 39-40; see also id. at 37 (explaining that, pursuant to Delaware law,

limited liability company agreements are contracts and that such agreements

operate to displace otherwise applicable default provisions of Delaware’s

Limited Liability Company Act) (citations omitted).

       In opposition, Mr. Coticchia counters that “[t]he SPU Agreements are

the documents that define Malcovery’s ability to dispose of the Coticchia

Units.” Mr. Coticchia’s Brief at 38. Furthermore, he avers that “[t]he record

establishes that [Mr.] Coticchia does not and need not base his claims on the

LLC Agreement.”         Id. at 37 (emphasis and unnecessary capitalization

omitted). Specifically, he asserts that he does not need to rely on the LLC

Agreement to advance his conversion claim, explaining:
       “[A] defendant engaged in conversion by exercising unlawful
       dominion over the membership interests in an LLC.” Bamford v.
       Penfold, L.P., No. 2019-0005-JTL, 2020 Del. Ch. LEXIS 79 at
       *62; 2020 WL 967942 (Del. Ch. Dec. 4, 2019) (citing Perry v.
____________________________________________


       (1) “expressly communicate[]” members of the company had the
       right to access company books and records; (2) provide members
       with the right to receive notices of meetings; (3) provide members
       the right to receive notices of membership actions; or (4) provide
       a member with the right to participate in member meetings.

Id. (citation omitted).




                                          - 21 -
J-A20024-21


       Neupert, No. 2017-0290-JTL, 2019 Del. Ch. LEXIS 56, 2019 WL
       719000, at *24-25 (Del. Ch. Feb. 15, 2019)).[12]

       [Mr.] Coticchia bases his claims against Malcovery for the exercise
       of the unlawful dominion over the Coticchia Units, which
       Malcovery claims to have done pursuant to an option under the
       SPU Agreements.        The record is replete with Malcovery’s
       admissions that Malcovery believes it has fully divested [Mr.]
       Coticchia of the Coticchia Units (pursuant to its actions in January
       2015 under the SPU Agreements) and no longer recognizes [Mr.]
       Coticchia as an owner.

       These admissions include, but are not limited to: (i) an April 29,
       2015 letter drafted by Malcovery’s counsel denying [Mr.]
       Coticchia’s equity ownership; (ii) a June 9, 2015 document
       provided to a third-party company (PhishMe) acquiring Malcovery
       disputing [Mr.] Coticchia’s ownership; and (iii) annual letters
       drafted by Malcovery’s counsel each tax year denying [Mr.]
       Coticchia’s ownership.     Malcovery has never denied these
       admissions, including at the time of oral argument on Malcovery’s
       [motion for summary judgment].

       [Mr.] Coticchia can proceed with his conversion claims on these
       admissions alone and does not and need not base his claims on
       the LLC Agreement in light of these admissions. Evidence of
       Malcovery’s conduct in excluding [Mr.] Coticchia and treating him
       differently than other members merely supplements Malcovery’s
       admissions but is not required in order for [Mr.] Coticchia to
       advance his claims. Accordingly, the record is clear that [Mr.]
       Coticchia’s claims are not subject to arbitration under the 2015
       [a]rbitration [o]rder.

Mr. Coticchia’s Brief at 38-40 (internal citations omitted).

       In response, Malcovery points out that, even if Mr. Coticchia based his

conversion claim on these three admissions, they do no establish that Mr.

Coticchia’s claim “depends only on the SPU Agreements and not the LLC
____________________________________________


12 We note that the Bamford Court also states that “[c]onversion is any
distinct act of dominion wrongfully exerted over the property of another, in
denial of [the plaintiff’s] right, or inconsistent with it.” See Bamford, supra,
at *22 (quotation marks and citation omitted). Thus, conversion is not merely
the exercise of unlawful dominion.

                                          - 22 -
J-A20024-21



Agreement.”    Malcovery’s Reply Brief at 14.     Malcovery discerns that Mr.

Coticchia “does not explain how making incorrect statements about [Mr.]

Coticchia’s equity ownership constitutes a breach of the SPU Agreements.”

Id.; see also id. (“The SPU Agreements may govern whether Malcovery

effectuated a buyback of [Mr.] Coticchia’s shares, but it does not specify

Malcovery’s duties, if any, to make truthful statements to third parties

regarding [Mr.] Coticchia’s share ownership.”). Further, Malcovery notes that,

in any event, “it is beside the point that [Mr.] Coticchia believes he could

successfully base his conversion claim on only those three supposed

admissions, because that is not how he has framed his claim.” Id. Instead,

Malcovery emphasizes that Mr. Coticchia “alleged that he was deprived of

rights that derive from the LLC Agreement, and his admissions in discovery

confirm that fact.” Id.

      After studying the trial court’s opinion and the parties’ arguments, we

are persuaded that Mr. Coticchia’s conversion claim is based on the LLC

Agreement. First, we agree with Malcovery that Mr. Coticchia’s conversion

claim concerns the alleged deprivation of his rights and privileges of ownership

of the unit shares. See Arnold, 678 A.2d at 536 (“A stockholder’s shares are

converted by ‘any act of control or dominion … without the [stockholder’s]

authority or consent, and in disregard, violation, or denial of his rights as a

stockholder of the company.’”). In his complaint, Mr. Coticchia alleged that

Malcovery deprived him of all rights consistent with having an ownership

interest in the units and listed therein the benefits that Malcovery purportedly

                                     - 23 -
J-A20024-21



denied him. See Second Amended Complaint at ¶ 57, set forth supra. In

addition, at his deposition, Mr. Coticchia complained that he was “stripped …

of [his] rights as a unit holder” and was not “given the same rights and

privileges and access to financial information, to general information about

the company or voting rights….” Malcovery’s Brief at 36 (citations omitted).

Thus, Mr. Coticchia’s conversion claim is not simply about Malcovery’s alleged

failure to pay him for his unit shares and/or failure to timely exercise the

Repurchase Option; it is about the rights he was purportedly deprived of as a

unit holder. Accord TCO at 7 n.5 (“[Mr. Coticchia] contends that, because

[Malcovery] failed to properly repurchase [his] Units pursuant to the SPU

Agreement[s], [Mr. Coticchia] still owns [his] Units.    Thus, [Malcovery’s]

actions in depriving [Mr. Coticchia] of his rights as a shareholder

constitute either conversion and/or breach of contract.”) (emphasis added).

As such, we ascertain that the trial court erred in determining that Mr.

Coticchia’s conversion claim was based upon the SPU Agreements as opposed

to the LLC Agreement. See TCO at 3 (“This [c]ourt also determined that [Mr.

Coticchia’s] remaining claims for breach of contract and/or conversion were

based upon the SPU Agreements as opposed to the LLC Agreement, and, as

such, were not subject to arbitration.”).

      Second, we disagree with Mr. Coticchia that the record establishes that

he does not, and need not, base his conversion claim on the LLC Agreement.

See Mr. Coticchia’s Brief at 37.    Even if Mr. Coticchia bases his claim on

Malcovery’s three admissions denying his ownership, Mr. Coticchia does not

                                    - 24 -
J-A20024-21



specifically explain why Malcovery has a duty to make truthful statements

regarding Mr. Coticchia’s unit ownership, how such statements constitute a

disregard, violation, or denial of his rights as a unit holder of the company,

and where his rights as a unit holder come from if not the LLC Agreement.

Further, as Malcovery discerns, Mr. Coticchia did not limit his conversion claim

to these three admissions in his complaint or at his deposition. Instead, in his

complaint and at his deposition, he complained that he was deprived of rights

— such as being able to vote and having access to financial information —

that derive from the LLC Agreement. See Second Amended Complaint at ¶

57; Malcovery’s Brief at 35-36; id. at 38-39.

      Because Mr. Coticchia’s conversion claim is based on the responsibilities,

rights, and obligations set forth in the LLC Agreement, we determine that his

conversion claim must be dismissed and arbitrated. Accordingly, we reverse

the trial court’s January 15, 2021 order to the extent it declined to dismiss

and compel arbitration of Mr. Coticchia’s conversion claim, and remand for the

trial court to dismiss and compel arbitration of that claim.

      Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2021

                                     - 25 -
J-A20024-21




              - 26 -